In his application for rehearing plaintiff complains that the decree of this Court may be construed as remanding the case solely for the purpose of establishing boundaries of the land in dispute by a surveyor to be appointed by the trial judge, and if so, is highly prejudicial to his rights. Plaintiff asks that if the case be remanded, it be remanded for all purposes.
This Court, in remanding this case, had no intention of denying the parties the *Page 388 
right to offer such additional evidence as they might be able to produce and deem necessary. If there is any uncertainty in this respect, the uncertainty may be removed and the decree clarified without the necessity of granting a rehearing.
Accordingly, our decree is amended, and it is now ordered that the case be remanded not only for the purpose of establishing the boundaries of the lands in dispute by a surveyor to be appointed by the trial judge, but also for the purpose of permitting the parties litigant to introduce any additional evidence they may deem relevant to the issues involved in the case.
Rehearing refused.